 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LADONTE SCOTT,                              No. 2: 18-cv-2687 TLN KJN P
12                       Petitioner,
13           v.                                           ORDER
14    ROBERT W. FOX,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a habeas corpus petition

18   pursuant to 28 U.S.C. § 2254. On October 7, 2019, petitioner filed a letter with the court stating

19   that respondent’s deadline to file an answer was September 25, 2019. (ECF No. 63.) Petitioner

20   alleges that he did not receive respondent’s answer. (Id.) Petitioner signed his letter on October

21   1, 2019. (Id.)

22          Respondent filed an answer on September 25, 2019. (ECF No. 57.) Respondent provided

23   proof of service demonstrating that respondent served the answer on petitioner on September 25,

24   2019, at his address of record, i.e., California State Prison-Los Angeles County (“CSP-LAC”).

25   (ECF No. 57-1.) California Department of Corrections and Rehabilitation (“CDCR”) records

26   also reflect that petitioner is housed at CSP-LAC.

27          On September 30, 2019, petitioner filed three pleadings with the court indicating that

28   petitioner was housed at the California Health Care Facility (“CHCF”) in Stockton. (ECF Nos.
                                                       1
 1   59, 60, 61.) Petitioner signed these pleadings on September 25, 2019. (ECF Nos. 59, 60, 61.)

 2           Because respondent served petitioner with the answer at petitioner’s address of record, it

 3   appears likely that petitioner had not yet received the answer when he prepared the letter filed

 4   October 7, 2019. Accordingly, if petitioner has not received the answer by the time he receives

 5   the instant order, he shall notify the court.

 6           Accordingly, IT IS HEREBY ORDERED that if petitioner has not received the answer by

 7   the time he receives this order, he shall notify the court.

 8   Dated: October 10, 2019

 9

10
     Sc2687.ord
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
